1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                       )
4                                                    )
                          Plaintiff,                 )     Case No.: 2:16-cr-00265-GMN-CWH-6
5
            vs.                                      )
6                                                    )                     ORDER
                                                     )
7    ERNESTO MANUEL GONZALEZ,                        )
                                                     )
8
                          Defendant.                 )
9                                                    )

10          Pending before the Court is the Motion to Exclude Bruton & Lilly Statements Under the

11   Fifth and Sixth Amendments or to Sever, (ECF No. 803), filed by Defendant Ernesto Manuel
12   Gonzalez (“Gonzalez”). The Government filed a Response, (ECF No. 1172), and Gonzalez
13   filed a Reply, (ECF No. 1234).
14          Also pending before the Court are the Motions for Joinder to Gonzalez’s Motion, (ECF
15   Nos. 841, 849, 863, 871, 875, 889, 896, 903, 919, 967, 972, 978, 1004, 1040, 1053), filed by
16   Defendants Garcia, Neddenriep, Perez, Halgat, Juarez, Lopez, Morales, Henderson, Gillespie,
17   Chelby, Palafox, Coleman, Ramirez, and Davisson. Defendants Coleman, Henderson, Halgat,
18   Juarez, and Voll filed Motions for Joinder to Gonzalez’s Reply, (ECF Nos. 1236, 1256, 1268,
19   1274, 1296). The Government does not oppose the joinders to the Motion.
20   I.     BACKGROUND

21          The parties are familiar with the facts of this case and the Court will repeat them here
22   only as necessary. Gonzalez moves to exclude any statements which violate Bruton or Lilly
23   from the joint trial. (Mot. to Exclude (“Mot.”) 2:1–2, ECF No. 803). Alternatively, “[i]f the
24   government intends to offer alleged statements from a co-defendant or co-defendants which
25   may be admissible against that co-defendant under Federal Rule of Evidence 801(d)(2)(A), but


                                                Page 1 of 4
1    are inadmissible against Gonzalez under Bruton and/or Lilly, then Gonzalez moves to sever his
2    trial from the trial of that co-defendant or co-defendants.” (Id. 2:3–6).
3           The Government responds that it “agrees the Court should follow the rule of law
4    covering [Bruton] and Lilly statements during trial.” (Resp. 2:6–7, ECF No. 1172). However,
5    the Government argues that Gonzalez failed to identify any specific statement that would
6    violate Bruton or Lilly. (Id. 2:10–14). Thus, the Government contends that Gonzalez failed to
7    file points and authorities, and thereby consented to the denial of his Motion. (Id.) (citing D.
8    Nev. LCR 47-3).
9           Gonzalez replies that his Motion does not identify Bruton and Lilly statements for two
10   reasons. (Reply 1:23–25, ECF No. 1234). The first reason is that Bruton and Lilly “only come
11   into play if it’s the government’s intention to offer such statements. The government . . .
12   chooses not to show its hand by answering whether or not it intends to offer such statements
13   during trial.” (Id. 1:25–2:5) (citation omitted). “Second, and more fundamentally, Bruton, and
14   especially Lilly, issues arise most often from Jencks material, which the government opposes
15   any ‘early’ production.” (Id. 2:6–28).
16   II.    LEGAL STANDARD
17          Under Rule 12(b) of the Federal Rules of Criminal Procedure, “[a] party may raise by
18   pretrial motion any defense, objection, or request that the court can determine without a trial on
19   the merits.” A motion to dismiss is generally capable of determination before trial “if it
20   involves questions of law rather than fact.” United States v. Yip, 248 F. Supp. 2d 970, 972 (D.
21   Haw. 2003) (citing United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.
22   1986), cert. denied, 478 U.S. 1007 (1986)).
23   III.   DISCUSSION
24          In Bruton v. United States, 391 U.S. 123 (1968), the U.S. Supreme Court held that
25   admission of a codefendant’s confession that implicates a defendant at a joint trial constitutes


                                                 Page 2 of 4
1    prejudicial error even if the trial court gives clear instruction that confession could only be used
2    against the codefendant and must be disregarded with respect to the defendant. Bruton, 391
3    U.S. at 126. However, “[t]he Confrontation Clause is not violated by the admission of a non-
4    testifying codefendant’s confession with a proper limiting instruction when . . . the confession
5    is redacted to eliminate not only the defendant’s name, but any reference to [his or] her
6    existence.” Richardson v. Marsh, 481 U.S. 200, 200 (1987). On the other hand, “[r]edactions
7    that simply replace a name with an obvious blank space or a word such as ‘deleted’ or a symbol
8    or other similarly obvious indications of alteration . . . leave statements that, considered as a
9    class, so closely resemble Bruton’s unredacted statements . . . the law must require the same
10   result.” Gray v. Maryland, 523 U.S. 185, 192 (1998). Further, accomplice confessions
11   implicating a defendant on trial are presumptively unreliable. Lilly v. Virginia, 527 U.S. 114,
12   131 (1999).
13           Here, Gonzalez seeks to exclude “any and all alleged statements from a co-defendant or
14   co-defendants that violate the rule in [Bruton] and its progeny and/or [Lilly].” (Mot. 1:20–22,
15   ECF No. 803). However, Gonzalez fails to identify any particular statement which he seeks to
16   exclude. The Court cannot ascertain the scope of Gonzalez’s requested relief. As such,
17   Gonzalez’s Motion to Exclude is denied. 1
18           To the extent that Gonzalez seeks severance as an alternative form of relief, Gonzalez’s
19   Motion is likewise denied. Gonzalez argues that “[u]nless testimony that a co-defendant
20   implicated himself and also implicated other co-defendants including Gonzalez is excluded
21   from trial, then severance is the proper remedy.” (Mot. 5:13–16). However, Gonzalez fails to
22   identify any such statement. Accordingly, Gonzalez has not shown clear, manifest, or undue
23

24
     1
      Gonzalez contends that his Motion does not identify any statement because the Government opposes early
25   production of Jencks material. The issue of Jencks disclosures has already been addressed, and the Court need
     not address it again at this time. (Order, ECF No. 1391) (denying Motion for Early Disclosure of Jencks
     Material, (ECF No. 861)).

                                                      Page 3 of 4
1    prejudice from the joint trial, and his request for alternative relief is denied. United States v.
2    Escalante, 637 F.2d 1197, 1201 (9th Cir. 1980) (stating that the party seeking severance “has
3    the burden of proving ‘clear,’ ‘manifest,’ or ‘undue’ prejudice from the joint trial.”).
4    IV.    CONCLUSION
5           IT IS HEREBY ORDERED that the Motions for Joinder to Gonzalez’s Motion, (ECF
6    Nos. 841, 849, 863, 871, 875, 889, 896, 903, 919, 967, 972, 978, 1004, 1040, 1053), are
7    GRANTED.
8           IT IS FURTHER ORDERED that Motions for Joinder to Gonzalez’s Reply, (ECF
9    Nos. 1236, 1256, 1268, 1274, 1296), are GRANTED.
10          IT IS FURTHER ORDERED that Gonzalez’s Motion to Exclude Bruton & Lilly
11   Statements Under the Fifth and Sixth Amendments or to Sever, (ECF No. 803), is DENIED.
12                       18 day of June, 2019.
            DATED this _____
13

14
                                                     ___________________________________
15
                                                     Gloria M. Navarro, Chief Judge
                                                     United States District Court
16

17

18

19

20

21

22

23

24

25



                                                  Page 4 of 4
